             Case 2:07-cr-00426-RSM Document 180 Filed 02/09/21 Page 1 of 2




 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
10      UNITED STATES OF AMERICA,                       NO. CR07-380-RSM
                                                            CR07-426-RSM
11                             Plaintiff
12
                                                        ORDER TO SEAL
13                        v.
14      CHARLES JAMES WILLIAMS,
15
                               Defendant.
16
17          Having read the Government’s Motion to Seal and because of the sensitive
18 information contained within the Exhibits B, C, F, G, H, and I to Government’s
19 Sentencing Memorandum;
20 //
21 //
22 //
23
24
25
26
27
28                                                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE
     Order to Seal                                                                 5220
     U.S. v. Charles Williams; CR07-380, CR07-426 - 1                  SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
             Case 2:07-cr-00426-RSM Document 180 Filed 02/09/21 Page 2 of 2




 1          It is hereby ORDERED that the the Exhibits B, C, F, G, H, and I to Government’s
 2 Sentencing Memorandum shall remain sealed.
 3
 4
 5          DATED this 9th day of February, 2021.
 6
 7
 8                                                      A
                                                        RICARDO S. MARTINEZ
 9                                                      CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13 Presented by:
14 S/ C. Andrew Colasurdo
15 C. ANDREW COLASURDO
   Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE
     Order to Seal                                                                      5220
     U.S. v. Charles Williams; CR07-380, CR07-426 - 2                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
